Appeal from an order of County Court, Cortland County, which denied a writ of error coram nobis. In this appeal from an order dismissing an application for a writ of error coram nobis, appellant argues that his conviction for carnal abuse of a child in the Cortland County Court on April 28, 1958 should be set aside because there was insufficient evidence before the Grand Jury to warrant indictment and because the alleged crime was committed more than a year before the indictment. Neither ground suggested constitutes a sufficient basis to set aside the judgment of conviction. Order unanimously affirmed.